                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



COREY JEROME ELDER,                          No. 2:16-cv-1925-TLN-DMC-P

                 Plaintiff,

       v.

SILVA, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                 AD TESTIFICANDUM
                                       /

Corey Jerome Elder, CDCR # F-10489, a necessary and material witness in a settlement
conference in this case on May 25, 2021, is confined in Folsom State Prison (FSP), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Deborah Barnes, by Zoom video conference from his place of confinement, on
Tuesday, May 25, 2021 at 10:00 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at Folsom State Prison at (916) 351-3086 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Pete Buzo, Courtroom Deputy, at pbuzo@caed.uscourts.gov.


It is so Ordered:

       Dated: April 30, 2021
                                                   ____________________________________
                                                   DENNIS M. COTA
                                                   UNITED STATES MAGISTRATE JUDGE
                  WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, FSP, P. O. Box 910, Represa, California 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: April 30, 2021
                                                 ____________________________________
                                                 DENNIS M. COTA
                                                 UNITED STATES MAGISTRATE JUDGE
